11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Angel Flores,                                  * From the 106th District
                                                 Court of Dawson County,
                                                 Trial Court No. 11-7043.

Vs. No. 11-15-00301-CR                         * April 14, 2016

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.